Title: To George Washington from William Gordon, 28 March 1785
From: Gordon, William
To: Washington, George



My Dear Sir
Jamaica Plain [Mass.] March 28. 1785

Your obliging favours of the 8th inst. were recd on the Saturday. From them I infer not only the continuance of your friendly assistance, but that the papers are regularly received; as yet I have not missed sending, tho’ the post has at times been delayed thro’ the snows: The face of the earth is still covered with them, in these parts, a few trifling spots excepted; & should a thaw come on rapidly, the floods that must follow will probably do great damage. We have no prospect of gardening for some weeks.
The present of your miniature cuts is highly acceptable, as they are a token of affection; but they are indeed too imperfect to admit of my copying from them. I shall endeavour to procure a more expressive likeness, in one way or other, by which all who know the original may be at once reminded of him, & those who know him not may obtain such an idea of him, that should they meet him in the street they may know him, as happened

many years back in reference to Mrs Gordon, who when going thro’ the streets of London to her Brothers, was known by a maid servant in the family, from her having frequently seen a miniature picture in the Brother’s possession. In some cases profiles will not answer, & where I find it to be so, must have a recourse to pictures. Your mention of Mr Semitere was kind. I shall make application to some friend at Philadelphia to inquire concerning his engravings, & when the likeness is good will endeavour to procure them or the prints.
I do not recollect that the private letter alluded to takes notice that it was consequent of a resolve of Congress, that Fort Washington was so pertinaciously held, previously to the ships passing that Post. The re-capitulation of it, & other matters relating to it, is therefore serviceable. Your private letters, & the silence you observed upon the subject at the time, shew that you want not to exculpate yourself from any censure which may have fallen upon you (when justly) by charging another. Lee had a peculiar mode of writing, which was not always pleasing even when he confined himself to truth: but I believe he was right, when he imputed the loss of the Fort to your depending upon another persons judgment, instead of relying upon your own: & have been ready to think, that, had not Genls Putnam & Greene told you what they did when you met them recrossing from the Fort, & thereby encouraged you to risk it, you would have withdrawn the garrison the night before the attack. But that our military officers, tho’ not wanting in personal courage, should be deficient in experience, & thereby be led into errors, in that early stage of the war, is not to be wondered at. Scarce any had seen service upon so large a scale; & mere instructions & knowledge gained by reading will not make an adept in practice, there must also be experience. I was pleased with your wish—& the reason for it—“I hope none of the sparks will light on American ground—which I fear is made up of too much combustible matter, for its well being”—for I had the same hope, & the same fear. By what Mr Jefferson writes about the 16th of last Decr to Mr Lowell I am apprehensive that the flames of war have burst out in Europe. The purport of his letter as related to me by Mr Lowell is, that tho’ the people at large talked of an accommodation, there were no whispers of that kind from the cabinets; ⟨th⟩at the measures taken indicated the

contrary; so that he expected Holland & France would engage the Emperor for a while, that Russia would then join the latter, on which Prussia & the Turks would become the ⟨enem⟩ies of the former, while Britain from her present weakness or good policy would not take part in the quarrel, but reap from it all the benefit that a neutrality would procure. I learnt also from Mr Lowell, that the Duke of Dorset was appointed to negotiate a treaty of commerce with our Commissioners, that he had written to them, observing that while France & America were allies in war, there was a propriety in treating at Paris; but that the case being altered, it did not consist with the dignity of his Sovereign to treat now at Paris: that if the Americans chose it, an agent would be sent to America to transact the business, or that he should be ready to treat with them at London, upon which our Commissioners intended to repair to London.
My young Friend by his spontaneous answer has given me the tone of the family, for which I am much obliged to him; we know from the proverb that children speak true, not being versed in the arts of deceit. My love to him: but tho’ I recollect with pleasure the entertainments afforded me at Mount Vernon, I have little or no expectation of being in the way of a repetition. Am sorry that your Lady is so often troubled with billious complaints. I am no M.D., or might give my opinion, but as I am a lover of porter may mention having heard of its being good in such cases. I frequently drink half a pint at night, & pronounce myself better for it. Billious complaints I am not subject to. The porter I drink, tho’ bottled, is not windy; the utmost extent of its life serves only to varnish it out with a thin surface of white. Your Excellency will be pleased to present our best respects to the Family. With increasing esteem I remain Your Excellency’s sincere Friend & very humble Servant

William Gordon

